Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23,2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Acknowledgement of Receipt/Status of Claims
	
	 This Office Action is in response to the amendment filed June 23, 2022. Claims 1 and 3-23 are pending in the application. Claims 2 and 24-38 have been cancelled. Claims 1 and 3-23 have been examined for patentability. 

Maintained Rejections
	Applicant's arguments filed June 23, 2022 are acknowledged and have been fully considered.  
	The rejection of claims 1 and 3-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. (US PG Publication 2010/0016257 A1) in view of Zanella et al. (US PG Publication 2009/0246123A1) and Younmee Jung et al.(Biomaterials, Volume 29, Issue 35, December 2008, Pages 4630-4636) is maintained for the reasons set forth below. 

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1 and 3-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. (US PG Publication 2010/0016257 A1) in view of Zanella et al. (US PG Publication 2009/0246123A1) and Younmee Jung et al.(Biomaterials, Volume 29, Issue 35, December 2008, Pages 4630-4636).



Applicant’s Invention

Applicant claims articles for increasing lubrication of a joint comprising:
resorbable, biocompatible particles having a glass transition temperature within a joint of less than about 37°C and capable of increasing fluid movement within the joint compared to synovial fluid, viscosupplemental fluid, or combinations thereof, wherein the average particle size is about 0.5 millimeters to about 5 millimeters.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

 	Brown et al. teach a method of treatment of osteoarthritis (OA) where a therapeutically effective amount of a composition having biodegradable microparticles in an aqueous vehicle or carrier vehicle is delivered into the intra-articular space of a joint.  In one aspect, the microparticle-containing composition is injected into the synovial fluid-containing portion of an affected joint (see abstract and [0009]).  Brown et al. teach that OA most commonly involves the joints of the elbow, fingers, hips, knees, shoulder, wrist, spine, and toes (see [0002 and 0015]) and that preferably, the direct administration includes depositing the biodegradable microparticles in an aqueous injection vehicle into the synovial fluid containing portion of the joint through a small gauge needle ([0016]).  Carrier vehicles include, but is not limited to, water and aqueous solutions of viscosity enhancers.  Suitable viscosity enhancers include any viscosupplement formulations, hyaluronic acid and modified hyaluronic acid ([0030]).Suitable examples of biocompatible, biodegradable polymers that may be used to make the biodegradable microparticles include but are not limited to poly(alpha-hydroxy acid) polymers such as poly(lactic acid) (PLA), poly(glycolic acid) (PGA), copolymers of lactic acid and glycolic acid (PLGA), polyoxalates, polycaprolactone (PCL), copolymers of caprolactone and lactic acid (PCLA), poly(ether ester) multiblock copolymers based on poly(ethylene glycol) and poly(butylene terephthalate), tyrosine-derived polycarbonates, poly(hydroxybutyrate), polydioxanone, poly(alkylcarbonate), poly(orthoesters), polyesters, poly(hydroxyvaleric acid), poly(malic acid), poly(tartaric acid), poly(acrylamides), polyanhydrides, and polyphosphazenes.  Suitable polymeric materials also include waxes such as glycerol mono- and distearate and the blends thereof ([0020]). The biodegradable microparticles that can be used can be of various shapes including but not limited to spherical, pyramidal, cubical, cylindrical, rhombic, and other geometric shapes but are preferably substantially spherical.  The particle size range for such particles is preferably sufficient such that they are effectively injectable through a 16 to 24-gauge needle (i.e., 1.291-0.511 millimeters).  The preferred mean particle size range for the microparticles is about 5 to 150 microns (i.e., 0.005 to 0.15 millimeters), and the aqueous compositions containing microparticles may be delivered to a treatment site by other conventional methods, including catheters, infusion pumps, pens devices and the like wherein the particle sizes of the microparticles would be adjusted correspondingly ([0029]).	


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application and that of Brown et al.  is that the instant invention is that Brown et al. do not teach: the particles having a glass transition temperature of less than 37 °C; that the average particle size is about 0.5 to about 5 millimeters; that a Young’s Modulus of the particles is about 10 to about 500 megapascals; that the particles resorb in vivo in about 3 to about 18 months; that the particles comprise L-lactide and caprolactone monomers; and that the inherent viscosity of the particles is about 0.15 deciliters per gram to about 3.0 deciliters per gram.  However, Zanella et al. teach pharmaceutical gels and methods for delivering a therapeutic agent to a target tissue site beneath the skin of a patient comprising one or more biodegradable depots containing an effective amount of the therapeutic agent. (abstract). In various embodiments, the depot material will be durable within the 
tissue site for a period of time equal to (for biodegradable components) or 
greater than (for non-biodegradable components) the planned period of drug 
delivery.  For example, the depot material may have a melting point or glass 
transition temperature close to or higher than body temperature, but lower then 
the decomposition or degradation temperature of the therapeutic agent ([0036]). In various embodiments, the depot may comprise a bioabsorbable, a bioabsorbable, and/or a biodegradable biopolymer that may provide immediate release, sustained release or controlled release of the drug.  Examples of suitable sustained release biopolymers include but are not limited to L-lactide, -caprolactone or combinations thereof ([0041]). In various embodiments, the drug depot can be different sizes, for 
example, the drug depot may be a length of from about 0.5 mm to 5 mm and have a 
diameter of from about 0.01 to about 2 mm ([0043]). The gel containing the 
therapeutic agent and a polymer matrix can be injected at the target tissue 
site and the polymer matrix breaks down over time (e.g., days, months) within 
the target tissue site releasing the therapeutic agent.  Thus, the  administration of the gel can be localized and occur over a period of time (e.g., at least one day to about 3, 6, 9 or 12 months, see [0051]). After the gel is administered to the target site, the viscosity of the gel will increase and the gel will have a modulus of elasticity (Young's modulus) in the range of about 1x104 to about 6x105 dynes/cm2 ([0054]). In various embodiments, the gel has a molecular weight, as shown by the inherent viscosity, from about 0.10 dL/g to about 1.2 dL/g or from about 0.10 dL/g to about 0.40 dL/g ([0062]).  In addition, Youngmee Jung et al. teach that poly (l-lactide-co-ɛ-caprolactone)
 (PLCL) could successfully be used for cartilage regeneration (see abstract).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Brown et al., Zanella et al. and Youngmee Jung et al.  to arrive at articles for increasing lubrication of a joint comprising poly (l-lactide-co-ɛ-caprolactone) particles.  Each reference teach the use of biodegradable polymer particles.   Youngmee Jung et al. disclose that due to the lack of self-healing capacity for an avascular and aneural tissues, even minor cartilage defects can result in mechanical joint instability and progressive damage, and cartilage damage is notoriously difficult to treat and cure. As a result, Youngmee Jung et al.    developed an elastic biodegradable poly (l-lactide-co-ɛ-caprolactone) (PLCL) scaffold that could effectively deliver the mechanical signals associated with the surrounding biological environment, and that these properties might enhance and facilitate the cartilage regeneration process (see introduction section, page 4630).  Thus, it would have been obvious to use elastic biodegradable poly (l-lactide-co-ɛ-caprolactone) particles in the composition of Brown et al. with the expected benefit of having a method of treatment of osteoarthritis (OA) using biodegradable particles such as PLCL which enhance and facilitate the cartilage regeneration process.

With regards to  claims 4-10,12-13,16,18 and 20 wherein applicant claims that the microparticles have various inherent properties such as  a specific Poisson’s ratio, average density, a glass transition temperature of less than 37 °C,  a Young’s Modulus of the particles is about 10 to about 500 megapascals; that the particles resorb in vivo in about 3 to about 18 months, and that the inherent viscosity of the particles is about 0.15 deciliters per gram to about 3.0 deciliters per gram, a composition that consists of the same components (i.e.  poly (l-lactide-co-ɛ-caprolactone particles) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on June 23,2022, with respect to the 103 rejection of claims 1 and 3-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. (US PG Publication 2010/0016257 A1) in view of Zanella et al. (US PG Publication 2009/0246123A1) and Younmee Jung et al. (Biomaterials, Volume 29, Issue 35, December 2008, Pages 4630-4636) have been fully considered but they are not persuasive.  Applicant argues that the Brown-Zanella-Biomaterials combination
does not render the claimed invention obvious as it fails to teach or suggest all elements of the invention, and a person of skill in the art at the time the invention was made would not have been motivated to make the combination as proposed.  Regarding Zanella et al., Applicant argues that no specific glass transition temperature is taught for the drug depot polymers in Zanella and that Zanella teaches only that the depots may have a melting point or glass transition temperature close to or higher than body temperature, but lower than the decomposition or degradation temperature of the therapeutic agent and that no temperature is taught. With respect to the “average particle size”,  Applicant argues that  the Examiner has taken the teachings of Zanella out of context and misinterpreted them.  Specifically, Applicant argues that It’s clear from the excerpt below that the diameter referred to in Zanella is the diameter of a cylinder, rod, or fiber, not a generally spherical shape, as only a cylinder, rod or fiber may have a length and a diameter.

    PNG
    media_image1.png
    173
    665
    media_image1.png
    Greyscale

     However, the Examiner is not persuaded by Applicant’s arguments.  As seen from the excerpt of [0043], Zanella et al., teach that the drug depot can be shaped like a sphere and that in various embodiments, the drug depot can be different sizes, for example, the drug depot may be a length of from about 0.5 mm to 5 mm and have a diameter of from about 0.01 to about 2 mm ([0043]).  Further, with regards to the microparticles having various inherent properties such as  a specific Poisson’s ratio, average density, a glass transition temperature of less than 37 °C,  a Young’s Modulus of the particles is about 10 to about 500 megapascals; that the particles resorb in vivo in about 3 to about 18 months, and that the inherent viscosity of the particles is about 0.15 deciliters per gram to about 3.0 deciliters per gram, a composition that consists of the same components (i.e.  poly (l-lactide-co-ɛ-caprolactone particles) will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).
  	Next, Applicant argues that  the Brown-Zanella-Biomaterials combination does not increase lubrication of the joint by increasing fluid movement, as does the claimed invention. Applicant argues that Zanella is directed to the fixation of drug depots on surfaces of the interior of joints; no lubrication is provided or attempted. Brown, as has been discussed in the prosecution record of this application's parent(Serial No. 13/487,470 ("Parent Application")), does not provide lubrication to the joint by any
mechanism. See, Declaration of Dr. Joseph Laico Under 37 CFR 1.132, executed January 9,2015, and filed in the Parent Application on January 15, 2015.   In response to applicant's argument that that none of Brown, Zanella, or Jung alone or considered in combination teaches a particle that "capable of increasing fluid movement within the joint compared to synovial fluid, viscosupplemental fluid, or combinations thereof' as is recited in the claim, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, in response to applicant's argument that none of Brown, Zanella, or Jung alone or considered in combination teaches a particle that "capable of increasing fluid movement within the joint compared to synovial fluid, viscosupplemental fluid, or combinations thereof', a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
  
Lastly, Applicant argues that a person of skill in the art would not have been motivated to make the Brown-  Zanella combination proposed by the Examiner.  Applicant argues that Brown teaches that biodegradable microparticles in an aqueous vehicle or  carrier vehicle that may be used to treat OA upon their delivery into the fluid present in the intra-  articular space of a joint. The Brown microparticles have a mean particle size range of about 5  to 150 microns, which permits them to remedy the OA by the macrophage activation mechanism  described above. The microparticles of Brown are, upon injection, released into to the fluid of  the joint to activate macrophage activity and do not stringently affix to any surface. Zanella, in contrast is directed to drug depot-containing pharmaceutical gels that are  deliverable to a target tissue site and which, upon injection, serve to affix the drug depot to the  target site so it cannot migrate from or around the target site while it undertakes long term  sustained release of the drug. Thus, Applicant argues that a person of skill would not have been motivated to make the  combination; the drug depots require affixation to a target site and the Brown particles function  by free dissemination throughout the joint to activate microphages.  However, the Examiner  is not persuaded   by Applicant’s arguments.  In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Brown et al. and Zanella et al.  to arrive at articles for increasing lubrication of a joint comprising: resorbable, biocompatible particles having a glass transition temperature within a joint of less than about 37°C and capable of increasing fluid movement within the joint compared to synovial fluid, viscosupplemental fluid.  Brown et al. teach that surprisingly, the formulation of their  invention comprised of biodegradable microparticles in an aqueous vehicle when intra-articularly injected or infused into an osteoarthritis (OA) site is extremely well tolerated.  Even more surprisingly, Brown et al. teach that the formulation of the composition used in the method of their invention provides a disease-modifying treatment for OA and that it  may provide a certain degree of prophylaxis ([0014]).  Further, Brown et al. teach that although injection by syringe is the preferred delivery method for the compositions of their invention, other conventional modalities for delivering the compositions to a treatment site may be used as well ([0018]).   

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

                                               Conclusion
No claims are allowed.


¶ 7.42.09 Action Is Final, First Action Following Request for Continued
Examination under 37 CFR 1.114

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617